DETAILED ACTION
	This is a non-final Office Action in reply to the Response to Election/Restriction Requirement
filed 11/26/2021 for the application filed 06/18/2020. Claims 1-13 are pending:
Claims 7-12 have been withdrawn without traverse in the reply filed 11/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17210030.7, filed on 12/22/2017.
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-6) in the reply filed on 11/26/2021 is acknowledged.  The traversal is on the ground(s) that “a national stage application with claims to 
different categories of invention will be considered to have unity of invention if the claims are drawn to one of five specific combinations of categories“.  This is not found persuasive because Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Furthermore, the special technical feature of Claim 7, a. providing the powder in a layer thickness of at least 6 mm, b. adjusting a temperature of the upper side of the construction space platform to at most 15°C below a process temperature, is not shared in Claim 1. Therefore Groups I and II lack the same or corresponding special technical features, and thus, the listed groups of the inventions do not relate to a single general inventive concept.

Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/26/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the contact area" in Line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are also rejected due to their dependency on Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2017/0190106 A1, submitted by applicant in IDS filed 6/18/2020), hereinafter Liao, in view of Jessen et al. (WO 2016/184994 A1, submitted by applicant in IDS filed 6/18/2020), hereinafter Jessen.
Regarding Claim 1, Liao discloses an apparatus for layer-by-layer production of three-dimensional objects in a powder bed fusion method (Figure 1, [0025]), the apparatus comprising: a construction space (space 31 Figure 1), at least one energy source (conductive member 20 Figure 1), a construction field having a construction space platform (platform structure 100 with platform 30 Figure 2), and a construction space container that laterally bounds the construction space platform (frame 10 Figure 1), wherein the construction space platform has an upper side facing a powder and a lower side remote from the powder (platform 30 has upper surface facing liquid material 1 and board 60 not touching 1 Figure 6), and wherein the lower side comprises a material having a thermal conductivity of not more than 0.5 W/(m K) (board 60 made of PEEK [0043]). Although not explicitly stated, the board made of PEEK is well-known in the art to have a thermal conductivity of around 0.25 W/mK, which is not more than 0.5 W/mK. Liao is deficient in explicitly disclosing the upper side comprises a material having a thermal conductivity of at least 20 W/(m K) and wherein the contact area of the upper side of the construction space platform with the powder or with a cooling medium is increased by at least 20% compared to a flat surface of the construction space platform.
Liao discloses the ring shaped thermally conductive member 20 and the thermally conductive 
platform 30 are preferably made of stainless steel ([0043]). However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to select a material, similar to stainless steel which coats the upper conductive layer in contact with the liquid ([0043]), for the purpose of corrosion-resistance and easy sterilization. Thus, one of ordinary skill in the art could select materials such as steel, aluminum, or copper with thermal conductivities above 20 W/mK for corrosion and sterilizing purposes, and have a reasonable expectation of success in doing so.
In the analogous art, Jessen teaches an additive manufacturing apparatus for manufacturing a 
product comprising a container for holding a radiation-curable liquid, a build platform having a build surface for holding a product being manufactured during a manufacturing process (Abstract). Jessen discloses the contact area of the upper side of the construction space platform with the powder or with a cooling medium (usage of water as a coolant for build surface 223 Page 2 Lines 14-18, Page 8 Lines 1-11) is increased by at least 20% compared to a flat surface of the construction space platform (Figure 3  heat sink 219 with fins). Although not explicitly stated, it would be obvious to one of ordinary skill in the art to manipulate the parameters of the heat sink/fins are capable of increasing the contact area by at 
	The teachings of Jessen and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing apparatus for producing three-dimensional objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Liao so that the contact area of the upper side of the construction space platform with the powder or with a cooling medium is increased by at least 20% compared to a flat surface of the construction space platform, as the apparatus of Liao since
such a coolant/fin is recognized to optimize the cooling performance the heat transfer, leading to a more efficient printing process.
Regarding Claim 5, Liao in view of Jessen disclose all of the limitations as set forth above in the rejection of Claim 1. Liao further discloses the construction space container has an outer face (frame 10 Figure 1, 6 with thermally insulating element 70), wherein the outer face comprises amaterial having a thermal conductivity of not more than 0.5 W (m-K) (element 70 made of PEEK [0043]). Although not explicitly stated, the element made of PEEK is well-known in the art to have a thermal conductivity of around 0.25 W/mK, which is not more than 0.5 W/mK.
Regarding Claim 6, Liao in view of Jessen disclose all of the limitations as set forth above in the rejection of Claim 5. Liao further teaches the outer face of the construction space container has a layer thickness of at least 10 mm (thickness of board 60 not to exceed height of member 20 with member 70 [0042].
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2017/0190106 A1) in view of Jessen (WO 2016/184994 A1) as applied to Claim 1 above, and further in view of Wu (US 2017/0217052 A1). 
Regarding Claim 2, Liao in view of Jessen disclose all of the limitations as set forth above in the rejection of Claim 1. Liao in view of Jessen are deficient in disclosing one or more flow machines driven from an outside of the construction space platform are integrated on the lower side.
In the analogous art, Wu teaches a three-dimensional printing apparatus and method to 
facilitate the separation of produced three-dimensional objects (Abstract). Wu discloses one or more flow machines driven from an outside of the construction space platform are integrated on the lower side (fluid driver 140 on lower side of build surface 134, outside of workpiece 20 Figure 2B). Wu teaches the advantages of such a driver are to ensure precision of the following printings by preventing residual fluid F to remain between the release layer 110 and the surface 134 of the plate 130, allowing more a more efficient printing process ([0021]). 
The teachings of Wu and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing apparatus for producing three-dimensional objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Liao in view of Jessen so that one or more flow machines driven from an outside of the construction space platform are integrated on the lower side, as the apparatus of Liao in view of Jessen since such a driver is recognized to ensure precision of the following printings by preventing residual fluid F to remain between the release layer 110 and the surface 134 of the plate 130, allowing more a more efficient printing process.
Regarding Claim 3, Liao in view of Jessen disclose all of the limitations as set forth above in the rejection of Claim 1. Liao in view of Jessen are deficient in disclosing the construction space platform comprises at atleast one inlet and at least one outlet for the cooling medium.

for the cooling medium (fluid passage 133 has inlet of medium and outlet of medium in both directions Figure 2B). Wu teaches the advantage of such a fluid passage include that a low-pressure vacuum built up between the release layer 110 and the plate 130 is eliminated and pressure along the two sides of the release layer 110 is balanced, therefore facilitating the separation of workpiece 20 from the release layer 110 ([0021]). 
The teachings of Wu and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing apparatus for producing three-dimensional objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Liao in view of Jessen so that the construction space platform comprises at atleast one inlet and at least one outlet for the cooling medium, as the apparatus of Liao in view of Jessen since such a passage is recognized to facilitate the separation of workpiece 20 from the release layer 110 by eliminating the pressure vacuum and balance the pressure between walls. 
Regarding Claim 4, Liao in view of Jessen in view of Wu disclose all of the limitations as set forth above in the rejection of Claim 3. Liao in view of Jessen are deficient in disclosing the at least one inlet and the at least one outlet are each disposed at the lower side of the construction space platform.
Wu further teaches the at least one inlet and the at least one outlet are each disposed at the 
lower side of the construction space platform (fluid passage 133 is at lower side of surface 134 below workpiece 20 Figure 2B). Wu teaches the advantage of such a fluid passage at the lower side of the construction platform include that a low-pressure vacuum built up between the release layer 110 and the plate 130 is eliminated and pressure along the two sides of the release layer 110 is balanced, therefore facilitating the separation of workpiece 20 from the release layer 110 ([0021]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Liao in view of Jessen so that at least one inlet 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754